Title: From Thomas Jefferson to Nicolas & Jacob van Staphorst, 7 April 1788
From: Jefferson, Thomas
To: Nicolas & Jacob van Staphorst


          
            
              Gentlemen
            
            Francfort sur Maine April 7 1788.
          
          Having asked the favour of Mr. Peuchen, merchant at Cologne, to send me a couple of stoves which I saw there, and which I have described to him in a letter of this date, I have taken the liberty of assuring him you will pay for me his draught on you for the amount, and that you will be so good as to receive and forward them to me to the care of Mr. Limozin merchant at Havre de grace. This favour I have therefore to ask of you, and farther that when you shall have sent them off for Havre you will be so kind as to notify it both to Mr. Limozin and myself, by a short line addressed on that subject.
          I have the honour to be Gentlemen Your most obedt. & most humble servant,
          
            Th: Jefferson
          
        